Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of EP18205207.6, filed in EPO on 11/8/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 5, 8, 9, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Claessen et al (U.S. Patent Pub. No. 2021/0150702, hereafter referred to as Claessen) in view of Hummelink (U.S. Patent Pub. No. 2017/0165028, hereafter referred to as Hummelink).

Regarding Claim 1, Claessen teaches a method for autonomous segmentation of three-dimensional nervous system structures from raw medical images, the method comprising:  
- receiving a 3D scan volume comprising a set of medical scan images of a region of the anatomy (paragraph 18, Claessen teaches capturing 3D volume images of the patients face and jaw.); 
- autonomously processing the set of medical scan images to perform segmentation of a bony structure of the anatomy to obtain bony structure segmentation data (paragraph 71, Claessen teaches using a CNN for segmentation of the image for bone or nerve);
wherein the 3D ROI contains a subvolume of the bony structure with a portion of surrounding tissues, including a nervous system structure (paragraph 79, paragraph 108, paragraph 113, paragraph 120,  Claessen teaches segmentation of the 3D medical images.); 
paragraph 76, paragraph 87-paragraph 90, paragraph 99, Claessen teaches using a CNN for segmentation of the tooth and nerve in the image.).
Claessen does not explicitly disclose - autonomously processing a subsection of the 3D scan volume as a 3D region of interest (ROI) by combining the raw medical scan images and the bony structure segmentation data.
Hummelink is in the same field of art of medical imaging. Further, Hummelink teaches - autonomously processing a subsection of the 3D scan volume as a 3D region of interest (ROI) by combining the raw medical scan images and the bony structure segmentation data (the Examiner interprets that the claim does not define what “ROI” therefore, the Examiner interprets the image as the ROI, paragraph 44, Hummelink teaches capturing the preoperative images and then combining the images with the bone images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Claessen by incorporating the method of capture images and performing image processing on the image for preoperative and intraoperative procedures that is taught by Hummelink, to make the invention that capture medical images and performs image processing to determine the bone features and nerve features and then combine the images for review; thus, one of ordinary skilled in the art would be motivated to combine the references since stopping image projection for positions and/or angles of the first detector outside one or more predetermined detection ranges may improve safety, minimize erroneous projections, and/or when such projections make sense in 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 3, Claessen in view of Hummelink discloses visualizing the output (paragraph 135, Claessen teaches outputting the display of the images.) including the segmented nervous system structure (paragraph 18, paragraph 47, Claessen teaches capturing different images of the nerves.).  

In regards to Claim 5, Claessen in view of Hummelink discloses wherein the nervous-system-structure segmentation CNN is a fully convolutional neural network model with layer skip connections (paragraph 43-paragraph 45, paragraph 47, and paragraph 92, Claessen).  

In regards to Claim 8, Claessen in view of Hummelink discloses wherein the received medical scan images are collected from an intraoperative scanner (paragraph 21, Hummelink).  

In regards to Claim 9, Claessen in view of Hummelink discloses wherein the received medical scan images are collected from a presurgical stationary scanner (paragraph 26, Hummelink).  


In regards to Claim 10, Claessen in view of Hummelink discloses at least one non-transitory processor-readable storage medium that stores at least one processor-executable instruction or data (paragraph 9, paragraph 12, Claessen); and at least one processor communicably coupled to the at least one non-transitory processor- readable storage medium, wherein the at least one processor is configured to perform the 15steps of the method of claim 1 (paragraph 9, paragraph 12, Claessen).

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Claessen in view of Hummelink in view of Yamakawa et al (U.S. Patent Pub. No. 2019/0162679, hereafter referred to as Yamakawa).

Regarding Claim 2, Claessen in view of Hummelink teaches an imaging system that combines features of bone and nerve features into an image.
Claessen in view of Hummelink does not explicitly disclose further comprising 3D resizing of the ROI.
Yamakawa is in the same field of art of medical imaging processing. Further, Yamakawa teaches further comprising 3D resizing of the ROI (paragraph 142, paragraph 180, Yamakawa.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Claessen in view of Hummelink by incorporating the ROI size of capture of a patient into the imaging system that is taught by Yamakawa, to make the invention to make an invention that capture medical images and different ROI and then performs image processing to determine the bone features and nerve 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Claessen in view of Hummelink in view of Pfister et al (U.S. Patent Pub. No. 2011/0007071, hereafter referred to as Pfister).

Regarding Claim 4, Claessen in view of Hummelink teaches an imaging system that combines features of bone and nerve features into an image.
Claessen in view of Hummelink does not explicitly disclose detecting collision between an embodiment and/or trajectory of surgical instruments or implants and the segmented nervous system structure.
Pfister is in the same field of art of medical image processing. Further, Pfister teaches detecting collision between an embodiment and/or trajectory of surgical instruments or implants and the segmented nervous system structure (the Examiner interprets that the word “or” only requires one limitation be met, paragraph 25-paragraph 30, Pfister teaches determining the puncture sites after segmenting the bone and nerves in the image; thus allowing body parts to be avoided).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Claessen in view of 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

	

Allowable Subject Matter
Claims 6, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Nawana et al U.S. Patent Publication No. 2014/0081659.
Ethell et al U.S. Patent Publication No. 2019/0125288. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665